              Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 1 of 30 Page ID #:1




                  1     LAWRENCE M. HADLEY - State Bar No. 157,728
                        lhadley@glaserweil.com
                  2     STEPHEN E. UNDERWOOD - State Bar No. 320,303
                        sunderwood@glaserweil.com
                  3     GLASER WEIL FINK HOWARD
                          AVCHEN & SHAPIRO LLP
                  4     10250 Constellation Boulevard, 19th Floor
                        Los Angeles, California 90067
                  5     Telephone: (310) 553-3000
                        Facsimile: (310) 556-2920
                  6
                        Attorneys for Plaintiff
                  7     Core Optical Technologies, LLC
                  8                          UNITED STATES DISTRICT COURT
                  9                        CENTRAL DISTRICT OF CALIFORNIA
                 10                                    SOUTHERN DIVISION
                 11     CORE OPTICAL TECHNOLOGIES,                CASE NO:
                        LLC,
                 12
Glaser Weil




                                          Plaintiff,              COMPLAINT FOR PATENT
                 13                                               INFRINGEMENT
                        v.
                 14
                        CHARTER COMMUNICATIONS,                   JURY TRIAL DEMANDED
                 15     INC., a Delaware corporation,
                        VERIZON COMMUNICATIONS,
                 16     INC., a Delaware corporation,
                        GOOGLE, LLC, a Delaware limited
                 17     liability company, COMCAST
                        CORPORATION, a Pennsylvania
                 18     corporation, MICROSOFT
                        CORPORATION, a Washington
                 19     corporation, AT&T, INC., a Delaware
                        corporation, and DOES 1-10,
                 20
                                          Defendants.
                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28

                                               COMPLAINT FOR PATENT INFRINGEMENT

              1996522
              Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 2 of 30 Page ID #:2




                  1
                              Plaintiff Core Optical Technologies, LLC (“Plaintiff” or “Core”), through its
                  2
                        undersigned counsel, hereby files this Complaint against Defendants Charter
                  3
                        Communications, Inc. (“Charter”), Verizon Communications, Inc. (“Verizon”),
                  4
                        Google, LLC (“Google”), Comcast Corporation (“Comcast”), Microsoft Corporation
                  5
                        (“Microsoft”), AT&T, Inc. (“AT&T”), and Does 1-10 (collectively, the
                  6
                        “Defendants”). For its complaint, Core alleges as follows:
                  7
                                                            THE PARTIES
                  8
                              1.     Core is a limited liability company organized and existing under the laws
                  9
                        of the state of California. Core has a principal place of business at 18792 Via
                 10
                        Palatino, Irvine, CA 92603.
                 11
                              2.     Defendant Charter is a corporation organized and existing under the laws
                 12
                        of the state of Delaware, with a principal place of business at 400 Atlantic Street, Fl.
Glaser Weil




                 13
                        10, Stamford, CT 06901.
                 14
                              3.     Defendant Verizon is a corporation organized and existing under the
                 15
                        laws of the state of Delaware, with a principal place of business at 1095 Avenue of
                 16
                        the Americas, New York, NY 10036.
                 17
                              4.     Defendant Google is a limited liability company organized and existing
                 18
                        under the laws of the state of Delaware, with a principal place of business at 1600
                 19
                        Amphitheatre Parkway, Mountain View, CA 94043.
                 20
                              5.     Defendant Comcast is a corporation organized and existing under the
                 21
                        laws of the state of Pennsylvania, with a principal place of business at 1701 JFK
                 22
                        Boulevard, Philadelphia, PA 19103.
                 23
                              6.     Defendant Microsoft is a corporation organized and existing under the
                 24
                        laws of the state of Washington, with a principal place of business at One Microsoft
                 25
                        Way, Redmond, WA, 98052-6399.
                 26
                              7.     Defendant AT&T is a corporation organized under the laws of the state
                 27
                        of Delaware, with a principal place of business at 208 S. Akard St., Dallas, TX 75202.
                 28

                                                                  1
                                                  COMPLAINT FOR PATENT INFRINGEMENT
              1996522
              Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 3 of 30 Page ID #:3




                  1           8.     Defendants DOES 1-10 are corporate affiliates of Charter, Verizon,
                  2     Google, Comcast, Microsoft, and AT&T who participated in the infringing acts
                  3     complained of herein. The identities of DOES 1-10 are currently unknown, because
                  4     publicly-available information does not permit the identification of each affiliate who
                  5     participated in the infringing acts. Core expects the identities of DOES to be revealed
                  6     in discovery. Core reserves the right to amend this Complaint to name each DOE
                  7     once their identities have been revealed.
                  8                                         JURISDICTION
                  9           9.     This is an action for infringement of method claims, and only method
                 10     claims, of U.S. Patent No. 6,782,211, entitled “Cross Polarization Interface [sic]
                 11     Canceler,” which was duly issued by the United States Patent and Trademark Office
                 12     on August 24, 2004 (“the ’211 patent”). The asserted claims in this case are only
Glaser Weil




                 13     method claims 30, 32, 33, 35 and 37 of the ’211 patent (“the Asserted Claims”). A
                 14     copy of the ‘211 patent is attached as Exhibit 1 to this Complaint.
                 15           10.    This Court has subject matter jurisdiction over this case under 28 U.S.C.
                 16     §§ 1331 and 1338(a), because the claims arise under the patent laws of the United
                 17     States, 35 U.S.C. §§ 1, et seq.
                 18           11.    This Court has personal jurisdiction over each Defendant, because:
                 19                                               Charter
                 20           12.    This Court has general personal jurisdiction over Charter because
                 21     Charter resides in California. Charter resides in California because Charter conducts
                 22     systematic and regular business within the state of California. On information and
                 23     belief, Charter has thousands of employees in California. Charter maintains dozens of
                 24     facilities within California, including offices, service centers, retail stores, and other
                 25     facilities. Charter also provides telecommunication services to millions of customers
                 26     in California. On information and belief, Charter derives many millions of dollars in
                 27     annual revenue from its business in California. Such systematic, large-scale, regular
                 28     business subjects Charter to general personal jurisdiction in California.
                                                                   2
                                                   COMPLAINT FOR PATENT INFRINGEMENT
              1996522
              Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 4 of 30 Page ID #:4




                  1           13.    This Court also has specific personal jurisdiction over Charter because,
                  2     on information and belief, Charter has directly infringed the Asserted Claims by using
                  3     the Accused Instrumentalities (as defined below) within California, including within
                  4     this judicial district. On information and belief, Charter has used the Accused
                  5     Instrumentalities to provide telecommunication and other services to individuals and
                  6     businesses within California, and within this judicial district. For the reasons set forth
                  7     below, such use directly infringes the Asserted Claims. Thus, Charter is subject to
                  8     specific personal jurisdiction in this district, because it has committed acts of
                  9     infringement in California, and because Core’s claims arise out of such infringement.
                 10                                              Verizon
                 11           14.    This Court has general personal jurisdiction over Verizon because
                 12     Verizon conducts systematic and regular business within the state of California. On
Glaser Weil




                 13     information and belief, Verizon has thousands of employees in California. Verizon
                 14     maintains dozens of facilities within California, including offices, service centers,
                 15     retail stores, and other facilities. Verizon also provides telecommunication services to
                 16     tens of millions of customers in California. On information and belief, Verizon
                 17     derives many millions of dollars in annual revenue from its business in California.
                 18     Such systematic, large-scale, regular business subjects Verizon to general personal
                 19     jurisdiction in California
                 20           15.    This Court also has specific personal jurisdiction over Verizon because,
                 21     on information and belief, Verizon has directly infringed the Asserted Claims by
                 22     using the Accused Instrumentalities (as defined below) within California, including
                 23     within this judicial district. On information and belief, Verizon has used the Accused
                 24     Instrumentalities to provide telecommunication and other services to individuals and
                 25     businesses within California, and within this judicial district. For the reasons set forth
                 26     below, such use directly infringes the Asserted Claims. Thus, Verizon is subject to
                 27     specific personal jurisdiction in this district, because it has committed acts of
                 28     infringement in California, and because Core’s claims arise out of such infringement.
                                                                     3
                                                     COMPLAINT FOR PATENT INFRINGEMENT
              1996522
              Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 5 of 30 Page ID #:5




                  1                                              Google
                  2           16.    This Court has general personal jurisdiction over Google because Google
                  3     resides in California, because it has its principal place of business in California, at
                  4     1600 Amphitheatre Parkway, Mountain View, CA.
                  5           17.    This Court also has specific personal jurisdiction over Google because,
                  6     on information and belief, Google has directly infringed the Asserted Claims by using
                  7     the Accused Instrumentalities (as defined below) within California, including within
                  8     this judicial district. On information and belief, Google has used the Accused
                  9     Instrumentalities to provide data and services to individuals and businesses within
                 10     California, and within this judicial district. For the reasons set forth below, such use
                 11     directly infringes the Asserted Claims. Thus, Google is subject to specific personal
                 12     jurisdiction in this district, because it has committed acts of infringement in
Glaser Weil




                 13     California, and because Core’s claims arise out of such infringement.
                 14                                              Comcast
                 15           18.    This Court has general personal jurisdiction over Comcast because
                 16     Comcast conducts systematic and regular business within the state of California.
                 17     Comcast employs over 5,000 people in California, and provides telecommunication
                 18     services to millions of customers within California. See
                 19     https://california.comcast.com/about/#:~:text=Comcast%20is%20deeply%20committ
                 20     ed%20to,smart%20home%E2%80%9D%20and%20phone%20service (“Comcast is
                 21     deeply committed to California, where our nearly 5,000 employees serve more than 3
                 22     million customers throughout the state.”) Comcast also maintains at least a dozen
                 23     regular places of business within the state of California, including, on information and
                 24     belief, corporate offices, service centers, and retail outlets. This systematic and
                 25     regular business subjects Comcast to general personal jurisdiction in California.
                 26           19.    This Court also has specific personal jurisdiction over Comcast because,
                 27     on information and belief, Comcast has directly infringed the Asserted Claims by
                 28     using the Accused Instrumentalities (as defined below) within California, and within
                                                                   4
                                                   COMPLAINT FOR PATENT INFRINGEMENT
              1996522
              Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 6 of 30 Page ID #:6




                  1     this judicial district. On information and belief, Comcast has used the Accused
                  2     Instrumentalities to provide telecommunication and other services to individuals and
                  3     businesses within California, and within this judicial district. For the reasons set forth
                  4     below, such use constitutes infringement of the Asserted Claims. Thus, Comcast is
                  5     subject to specific personal jurisdiction in this district, because it has committed acts
                  6     of infringement in California, and Core’s claims arise out of such infringement.
                  7                                              Microsoft
                  8           20.    This Court has general personal jurisdiction over Microsoft because
                  9     Microsoft conducts systematic and regular business within the state of California.
                 10     Microsoft has thousands of employees in California. Microsoft maintains dozens of
                 11     facilities within California, including offices, retail stores and other facilities. See
                 12     https://blogs.microsoft.com/bayarea/2020/01/21/california-bay-area-presence/
Glaser Weil




                 13     (“Microsoft started in the California Bay Area as a remote engineering site in
                 14     Mountain View and a sales office in San Francisco. Now over 35 years later, the
                 15     region is home to a vibrant community of Microsoft employees working across teams
                 16     and products to drive forward innovation with impact. Today, Microsoft has offices
                 17     across Berkeley, San Francisco, and Silicon Valley.”) Microsoft also provides cloud
                 18     computing, data, telecommunication and retail services to millions of customers in
                 19     California. On information and belief, Microsoft derives many millions of dollars in
                 20     annual revenue from its business in California. Such systematic, large-scale, regular
                 21     business subjects Amazon to general personal jurisdiction in California.
                 22           21.    This Court also has specific personal jurisdiction over Microsoft
                 23     because, on information and belief, Microsoft has directly infringed the Asserted
                 24     Claims by using the Accused Instrumentalities (as defined below) within California,
                 25     including within this judicial district. On information and belief, Microsoft has used
                 26     the Accused Instrumentalities to provide data, cloud computing, telecommunications,
                 27     and other services to individuals and businesses within California, and within this
                 28     judicial district. For the reasons set forth below, such use directly infringes the
                                                                   5
                                                   COMPLAINT FOR PATENT INFRINGEMENT
              1996522
              Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 7 of 30 Page ID #:7




                  1     Asserted Claims. Thus, Microsoft is subject to specific personal jurisdiction in this
                  2     district, because it has committed acts of infringement in California, and because
                  3     Core’s claims arise out of such infringement.
                  4                                               AT&T
                  5           22.    This Court has general personal jurisdiction over AT&T because AT&T
                  6     conducts systematic and regular business within the state of California. AT&T has
                  7     tens of thousands of employees in California. See
                  8     https://www.ocregister.com/2020/02/03/att-to-cut-another-200-technician-positions-
                  9     in-california/ (“Frank Arce, a vice president with Communications Workers of
                 10     America, whose District 9 represents about 25,000 AT&T employees in
                 11     California…”). AT&T maintains dozens of facilities within California, including
                 12     offices, retail stores, and other facilities. AT&T also provides telecommunication and
Glaser Weil




                 13     retail services to tens of millions of customers in California. On information and
                 14     belief, AT&T derives many millions of dollars in annual revenue from its business in
                 15     California. Such systematic, large-scale, regular business subjects AT&T to general
                 16     personal jurisdiction in California.
                 17           23.    This Court also has specific personal jurisdiction over AT&T because,
                 18     on information and belief, AT&T has directly infringed the Asserted Claims by using
                 19     the Accused Instrumentalities (as defined below) within California, including within
                 20     this judicial district. On information and belief, AT&T has used the Accused
                 21     Instrumentalities to provide data, telecommunications, and other services to
                 22     individuals and businesses within California, and within this judicial district. For the
                 23     reasons set forth below, such use directly infringes the Asserted Claims. Thus, AT&T
                 24     is subject to specific personal jurisdiction in this district, because it has committed
                 25     acts of infringement in California, and Core’s claims arise out of such infringement.
                 26                                              VENUE
                 27           24.    Venue is proper over each Defendant in this judicial district under 28
                 28     U.S.C. §§ 1391 and/or 1400(b), for at least the following reasons:
                                                                  6
                                                  COMPLAINT FOR PATENT INFRINGEMENT
              1996522
              Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 8 of 30 Page ID #:8




                  1                                               Charter
                  2           25.    Charter maintains regular and established places of business in this
                  3     district, including at least its facilities at: (i) 100 N. La Cienega Blvd., Suite B-231, Los
                  4     Angeles, CA 90048; (ii) 3650 W. Martin Luther King Jr. Blvd., Unit 153, Los Angeles,
                  5     CA 90008; (iii) 4945 Eagle Rock Blvd., Suite A, Los Angeles, CA 90041; (iv) 6200
                  6     West Hollywood Blvd., Suite 144, Los Angeles, CA 90028; and (v) 6806 S. La Tijera
                  7     Blvd., Los Angeles, CA 90045.
                  8           26.    On information and belief, Charter has committed acts of direct
                  9     infringement within this district, including by using Accused Instrumentalities in
                 10     connection with its provision of telecommunication and other services to customers in
                 11     this district, and by using Accused Instrumentalities directly within this district.
                 12           27.    Thus, venue is proper over Charter under 28 U.S.C. § 1400(b), because
Glaser Weil




                 13     Charter has committed acts of infringement in this district, and because Charter has
                 14     regular and established places of business in this district.
                 15                                               Verizon
                 16           28.    Verizon maintains regular and established places of business in this
                 17     district, including at least its facilities at: (i) 3250 W. Olympic Blvd., Los Angeles, CA
                 18     90006; (ii) 100 N. La Cienega Blvd., Suite 233, Los Angeles, CA 90048; and (iii) 3458
                 19     Wilshire Blvd., Suite 158, Los Angeles, CA 90010.
                 20           29.    On information and belief, Verizon has committed acts of direct
                 21     infringement in this district, including by using Accused Instrumentalities in
                 22     connection with its provision of data and telecommunications services to customers in
                 23     this district, and/or by using Accused Instrumentalities directly within this district.
                 24           30.    Thus, venue is proper over Verizon under 28 U.S.C. § 1400(b), because
                 25     Verizon has committed acts of infringement in this district, and because it has regular
                 26     and established places of business in this district.
                 27                                               Google
                 28           31.    Google maintains regular and established places of business in this district,
                                                                   7
                                                   COMPLAINT FOR PATENT INFRINGEMENT
              1996522
              Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 9 of 30 Page ID #:9




                  1     including at least its facilities at: (i) 19510 Jamboree Road, Irvine, CA 92612; (ii) 340
                  2     Main Street, Los Angeles, CA 90291; and (iii) 12422 W. Bluff Creek Drive, Playa
                  3     Vista, CA 90094.
                  4           32.    On information and belief, Google has committed acts of direct
                  5     infringement in this district, including by using Accused Instrumentalities in
                  6     connection with its provision of data, cloud and other services to customers in this
                  7     district, and/or by using Accused Instrumentalities directly within this district.
                  8           33.    Thus, venue is proper over Google under 28 U.S.C. § 1400(b), because
                  9     Google has committed acts of infringement in this district, and because it has regular
                 10     and established places of business in this district.
                 11                                              Comcast
                 12           34.    Comcast maintains regular and established places of business in this
Glaser Weil




                 13     district, including at least its facilities at: (i) 685 East Betteravia Rd, Santa Maria, CA
                 14     93454; (ii) 1145 N H St Suite B, Lompoc, CA 93436; and (iii) 111 Universal
                 15     Hollywood Dr., Los Angeles, CA 90068.
                 16           35.    On information and belief, Comcast has committed acts of direct
                 17     infringement within this district, including by using Accused Instrumentalities in
                 18     connection with its provision of telecommunication and other services to customers in
                 19     this district, and by using Accused Instrumentalities directly within this district.
                 20           36.    Thus, venue is proper over Comcast under 28 U.S.C. § 1400(b), because
                 21     Comcast has committed acts of infringement in this district, and because Comcast has
                 22     regular and established places of business in this district.
                 23                                             Microsoft
                 24           37.    Microsoft maintains regular and established places of business in this
                 25     district, including at least its offices at: (i) 13031 W. Jefferson Blvd., Unit 200, Los
                 26     Angeles, CA 90094; (ii) 3 Park Plaza, Suite 1600, Irvine, CA 92614; (iii) 10250 Santa
                 27     Monica Blvd., Space #1045, Los Angeles, CA 90067; (iv) 3333 Bristol Street, Suite
                 28     1249, Costa Mesa, CA 92626; (v) 578 The Shops at Mission Viejo, Mission Viejo, CA
                                                                  8
                                                  COMPLAINT FOR PATENT INFRINGEMENT
              1996522
        Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 10 of 30 Page ID #:10




                  1     92691; and (vi) 331 Los Cerritos Center, Cerritos, CA 90703.
                  2           38.    On information and belief, Microsoft has committed direct infringement
                  3     within this district, including by using Accused Instrumentalities in connection with its
                  4     provision of data, telecommunication and other services to customers in this district,
                  5     and by using Accused Instrumentalities directly within this district.
                  6           39.    Thus, venue is proper over Microsoft under 28 U.S.C. § 1400(b), because
                  7     Microsoft has committed acts of infringement in this district, and because Microsoft
                  8     has regular and established places of business in this district.
                  9                                               AT&T
                 10           40.    AT&T maintains regular and established places of business in this district,
                 11     including at least its facilities at: (i) 10250 Santa Monica Blvd., Space 2930, Los
                 12     Angeles, CA 90067; (ii) 1605 Wilshire Blvd., Los Angeles, CA 90017; (iii) 2333 S.
Glaser Weil




                 13     Sepulveda Blvd., Los Angeles, CA 90064; (iv) 3419 W. 6th Street, Los Angeles, CA
                 14     90020; (v) 425 S. Broadway, Los Angeles, CA 90013; and (vi) 8471 Beverly Blvd.,
                 15     Los Angeles, CA 90048.
                 16           41.    On information and belief, AT&T has committed direct infringement in
                 17     this district, including by using Accused Instrumentalities in connection with its
                 18     provision of data, telecommunications, and other services to customers within this
                 19     district, and/or by using Accused Instrumentalities directly within this district.
                 20           42.    Thus, venue is proper over AT&T under 28 U.S.C. § 1400(b), because
                 21     AT&T has committed acts of infringement in this district, and because it has regular
                 22     and established places of business in this district.
                 23                                  THE ASSERTED PATENT
                 24           43.    Mark Core, the sole named inventor of the ’211 patent, earned his Ph.D.
                 25     in electrical and computer engineering from the University of California, Irvine, and
                 26     is the Manager of Core Optical Technologies, LLC. The pioneering technology set
                 27     forth in the ’211 patent greatly increases data transmission rates in fiber optic
                 28     networks, by enabling two optical signals transmitted in the same frequency band, but
                                                                  9
                                                  COMPLAINT FOR PATENT INFRINGEMENT
              1996522
        Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 11 of 30 Page ID #:11




                  1     at generally orthogonal polarizations, to be recovered at a receiver. The patented
                  2     technology that enables the recovery of these signals includes coherent optical
                  3     receivers and related methods that mitigate cross-polarization interference associated
                  4     with the transmission of the signals through the fiber optic network. The coherent
                  5     receivers and their patented methods mitigate the effects of polarization dependent
                  6     loss and dispersion effects that limit the performance of optical networks, greatly
                  7     increasing the transmission distance and eliminating or reducing the need for a variety
                  8     of conventional network equipment such as amplifiers, regenerators, and
                  9     compensators. The patented technology set forth in the ’211 patent has been adopted
                 10     by Defendants in, at least, the packet-optical transport solutions described below.
                 11            44.    On November 5, 1998, Mark Core filed with the United States Patent
                 12     and Trademark Office ("USPTO") Provisional Patent Application No. 60/107,123
Glaser Weil




                 13     ("the '123 application") directed to his inventions. On November 4, 1999, Mark Core
                 14     filed with the USPTO a non-provisional patent application, U.S. Patent Application
                 15     No. 09/434,213 ("the '213 application"), claiming priority to the '123 application. On
                 16     August 24, 2004, the USPTO issued the ’211 patent from the '213 application. The
                 17     entire right, title, and interest in and to the ’211 patent, including all rights to past
                 18     damages, has been assigned to Core in an assignment recorded with the USPTO.
                 19            45.    The Asserted Claims of the ’211 patent are all method claims. One of
                 20     these is claim 33, an independent method claim. Claim 33 is reproduced below, with
                 21     parenthetical annotations to identify the different elements of the claim:
                 22
                                      33. A method comprising:
                 23

                 24
                                             (33a) receiving an optical signal over a single fiber optic
                                             transmission medium,
                 25

                 26
                                                    (33a1) the optical signal being at least two
                                                    polarized field components independently
                 27                                 modulated with independent information bearing
                 28                                 waveforms; and

                                                                   10
                                                   COMPLAINT FOR PATENT INFRINGEMENT
              1996522
        Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 12 of 30 Page ID #:12




                  1
                                           (33b) mitigating cross polarization interference
                  2                        associated with the at least two modulated polarized field
                  3
                                           components to reconstruct the information bearing
                                           waveforms
                  4

                  5                               (33b1) using a plurality of matrix coefficients
                                                  being complex values to apply both amplitude
                  6                               scaling and phase shifting to the at least two
                  7                               modulated polarized field components.

                  8
                                              CORE’S LAWSUIT AGAINST CISCO

                  9
                              46.    On August 7, 2020, Core filed a complaint against Cisco Systems, Inc.

                 10
                        (“Cisco”), asserting infringement of the Asserted Claims, in the Central District of

                 11
                        California (the “Cisco Complaint”). The case was assigned Case No. 20-cv-01468 (the

                 12
                        “Cisco case”). A copy of the Cisco Complaint is attached as Exhibit 2.
Glaser Weil




                 13
                              47.    In the Cisco Complaint, Core asserts that Cisco has infringed the Asserted

                 14
                        Claims, directly and/or indirectly, by making, selling, using, importing, offering for

                 15
                        sale, contributing to, and/or inducing its customers’ use of certain “Fiber Optic XPIC

                 16
                        Devices.” Ex. 2, ¶¶ 19-42, 48-81. The Fiber Optic XPIC Devices are defined as Cisco’s

                 17
                        “devices that can be configured to mitigate and/or cancel cross polarization interference

                 18
                        . . . [t]hese devices include, but are not limited to, (i) the Network Convergence System

                 19
                        (‘NCS’) 1000 Series, NCS 2000 Series, NCS 4000 Series, and ONS 15454 Series

                 20
                        optical networking platforms (the ‘Platforms’); (ii) the Cisco modules, line cards,

                 21
                        transponders, muxponders, and other equipment which are used with the Platforms to

                 22
                        perform optical communication with polarization-division multiplexing (‘PDM’) and

                 23
                        cross-polarization interference cancelling (‘XPIC’) (the ‘Modules’); and (iii) the

                 24
                        software and firmware used to control and operate the Platforms and the Modules to

                 25
                        perform optical communication with PDM and XPIC, including Cisco Transport

                 26
                        Controller (‘CTC’) and IOS-XR software (the ‘Software’).” Id., ¶ 19.

                 27
                              48.    In addition to the Platforms listed in the Cisco Complaint, Core has

                 28
                        discovered a number of other Cisco Platforms which are configured to infringe the

                                                                  11
                                                  COMPLAINT FOR PATENT INFRINGEMENT
              1996522
        Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 13 of 30 Page ID #:13




                  1     Asserted Claims, including: the NCS 5500 Series Platform (“NCS 5500”), the ONS
                  2     15454 Series Platform (“ONS 15454”), the ASR 9000 Series Platform (“ASR 9000”),
                  3     and the CRS-1, CRS-3 and CRS-X Platforms (“CRS”). Additionally, Core has
                  4     identified a number of specific line cards and modules that are used with the Platforms
                  5     identified in Paragraphs 47-48 supra to perform infringing dual-polarization
                  6     communication, including: (i) NCS 1002; (ii) NCS1K4 12x QSFP28 2 Trunk C-Band
                  7     DWDM card; (iii) NCS1K4-1.2T-K9; (iv) NCS1K4-1.2T-L-K9; (v) NCS 2000 100-
                  8     Gbps Coherent DWDM Trunk Card with CPAK Client Interface; (vi) NCS2K-100G-
                  9     CK-C; (vii) NCS2K-100ME-CKC; (viii) ONS 15454 100-Gbps CP-DQPSK Full C-
                 10     Band Tunable DWDM Trunk Card; (ix) 15454-M-100G-LC-C; (x) 15454-M-100G-
                 11     ME-C; (xi) 15454-M-100GC-LIC; (xii) NCS 2000 200-Gbps Coherent DWDM Trunk
                 12     Card with CPAK Client Interface; (xiii) NCS 2000 200-Gbps Multirate DWDM Line
Glaser Weil




                 13     Card; (xiv) NCS2K-200G-CK-C; (xv) NCS2K-200G-CK-LIC; (xvi) NCS 2000 400
                 14     Gbps XPonder Line Card; (xvii) NCS2K-400G-XP; (xviii) NCS2K-400GXP-L-K9;
                 15     (xix) NCS2K-400GXP-SK; (xx) NCS2K-10X200XP-SK; (xxi) NCS2K-10XMXP-SK;
                 16     (xxii) 100G QPSK/200G 16-QAM - WDM CFP2 Pluggable; (xxiii) ONS-CFP2-
                 17     WDM; (xxiv) ONS-CFP2-WDM-1KL; (xxv) ONS-CFP2-WDM-1KE; (xxvi) NCS
                 18     4000 400 Gbps DWDM /OTN/Packet Universal Line Card; (xxvii) NCS4K-4H-OPW-
                 19     QC2; (xxviii) NCS 4000 2x100G CP-DQPSK – Full C Band Tunable Line Card; (xxix)
                 20     NCS4K-2H-W; (xxx) 1.2-Tbps IPoDWDM Modular Line Card Data Sheet; (xxxi)
                 21     NC55-6X200-DWDM-S; (xxxii) NC55-6X2H-DWDM-BM; (xxxiii) ONS 15454 40
                 22     Gbps CP-DQPSK Full C-Band Tunable Transponder Card; (xxxiv) 15454-40E-TXP-
                 23     C; (xxxv) 15454-40EX-TXP-C; (xxxvi) 15454-40ME-TXP-C; (xxxvii) ONS 15454
                 24     100-Gbps CP-DQPSK Full C-Band Tunable DWDM Trunk Card; (xxxviii) 15454-M-
                 25     100G-LC-C; (xxxix) 15454-M-100G-ME-C; (xl) 15454-M-100GC-LIC; (xli) ASR
                 26     9000 400-Gbps IPoDWDM Line Card; (xlii) A9K-400G-DWDM-TR; (xliii) Cisco
                 27     CRS 1-Port 100 Gigabit Ethernet Coherent DWDM Interface Module; (xliv) 1-100GE-
                 28     DWDM/C; (xlv) CO100TDL; (xlvi) CO200TDL; (xlvii) CO400TDL; and (xlviii)
                                                                 12
                                                 COMPLAINT FOR PATENT INFRINGEMENT
              1996522
        Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 14 of 30 Page ID #:14




                  1     NCS4K-4H-OPW-LO.
                  2           49.    Herein, the term “Accused Instrumentalities” means all of the products
                  3     identified in Paragraphs 47-48 supra.
                  4           50.    As alleged in the Cisco Complaint, when the Accused Instrumentalities
                  5     are used in their ordinary, intended fashion, such use constitutes direct infringement of
                  6     the Asserted Claims of the ’211 patent. See Ex. 2, ¶¶ 19-42.
                  7                          THE DEFENDANTS’ INFRINGING USE
                  8           51.    On information and belief, Defendants Charter, Verizon, Google,
                  9     Comcast, Microsoft, AT&T, and/or their affiliates (including some or all of DOES 1-
                 10     10) have directly infringed each Asserted Claim of the ’211 patent, by using one or
                 11     more of the Accused Instrumentalities within the United States, less than six years
                 12     before the filing of this Complaint, and prior to the November 4, 2019 expiration date
Glaser Weil




                 13     of the ’211 patent (the “Relevant Time Period”).
                 14           52.    On information and belief, each Defendant purchased one or more of the
                 15     Accused Instrumentalities from Cisco, and used such Accused Instrumentalities within
                 16     the United States during the Relevant Time Period. For the reasons set forth in
                 17     Paragraphs 19-42 of the Cisco Complaint, which are incorporated herein by reference
                 18     in their entirety, such use constituted direct infringement of the Asserted Claims of the
                 19     ’211 patent by the Defendants.
                 20           53.    As for Charter, an article shows that Charter deployed CRS-3 and ASR
                 21     9000 Series Platforms in 2011. See Exhibit 3 at 1. The article indicates that the deployed
                 22     equipment provided “100 Gigabit Ethernet” capability. Id. at 2. On information and
                 23     belief, this 100 Gigabit Ethernet capability was enabled by the use of Cisco line cards
                 24     or modules that performed infringing dual-polarization communication. See, e.g.,
                 25     Exhibit 4 (CableLabs June 29, 2018 P2P Coherent Optics Architecture Specification)
                 26     at 51 (noting that “David Claussen, John Williams, Marek Hajduczenia, Kevin Kwasny,
                 27     [and] Richard Zhou” of “Charter” were part of the “P2P Coherent Optics Working
                 28     Group” that produced this document) and 21 (noting that coherent optics “us[e]
                                                                  13
                                                  COMPLAINT FOR PATENT INFRINGEMENT
              1996522
        Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 15 of 30 Page ID #:15




                  1     amplitude and phase of light, as well as two orthogonal polarizations, to transmit
                  2     multiple bits per symbol across fiber . . . [t]his is known as polarization multiplexing”);
                  3     see also Exhibit 5 (LinkedIn page for Gary Lim, Charter’s “Principal Engineer II” from
                  4     December 2014 to March 2017) at 1-3 (indicating that Mr. Lim “Developed Metro Area
                  5     Network migration strategy from 10-Gig 40-Channel to 100-Gig 40-Channel” for
                  6     Charter, and worked with “100G DP-QPSK, 200G DP-16QAM” equipment and “DP-
                  7     QPSK and DP-16QAM optical modulation.”) On information and belief, and based on
                  8     the foregoing information (including Mr. Lim’s LinkedIn page), Charter’s use of the
                  9     CRS-3, ASR 9000, and/or other Cisco Platforms to perform infringing dual-
                 10     polarization communication continued into the Relevant Time Period. Such use
                 11     constituted direct infringement of the Asserted Claims.
                 12           54.     Additionally, the LinkedIn page for Charter’s Network Engineer Stuart
Glaser Weil




                 13     Robinson indicates that, while working for Charter from July 2016 to August 2020, Mr.
                 14     Robinson worked to deploy CRS Platforms and ASR 9000 Series Platforms. See
                 15     Exhibit 6 at 2. This confirms that Charter used the CRS and ASR platforms—two of
                 16     the Accused Instrumentalities—to perform infringing dual-polarization communication
                 17     within the United States during the Relevant Time Period.
                 18           55.     Similarly, the LinkedIn page of Charter’s “Network Engineer III” Alnita
                 19     Miller (Exhibit 24) indicates that Ms. Miller has worked for Charter from August 2017
                 20     to the present. Ex. 24 at 1-2. Her LinkedIn page states that, during that period, the
                 21     Charter     “Business   Network”     included    “CISCO     M6/M15,      CISCO      15454
                 22     SONET/ROADM/SDH” devices, with speeds up to “100G” and “400G.” Id. at 1. On
                 23     information and belief, the only way the accused CISCO M6/M15 and ONS 15454
                 24     systems can achieve speeds of “100G” or “400G” is to use them with line cards that
                 25     perform infringing dual-polarization communication. Thus, Ms. Miller’s LinkedIn
                 26     page confirms that Charter used Accused Instrumentalities in the United states, during
                 27     the Relevant Time Period, to perform infringing dual-polarization communication.
                 28           56.     Based on the foregoing information, and on information and belief,
                                                                  14
                                                  COMPLAINT FOR PATENT INFRINGEMENT
              1996522
        Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 16 of 30 Page ID #:16




                  1     Charter used Accused Instrumentalities in an infringing manner, during the Relevant
                  2     Time Period, in the United States. On information and belief, Charter used the Accused
                  3     Instrumentalities in providing “Spectrum” Internet, TV and telephone services to
                  4     residential customers in the United States. On information and belief, Charter also used
                  5     the Accused Instrumentalities in providing Spectrum Business Internet, TV, and
                  6     telephone services to business customers in the United States. On information and
                  7     belief, Charter also used the Accused Instrumentalities in providing cloud computing,
                  8     cloud storage, and other data services to customers in the United States. On information
                  9     and belief, Charter used the Accused Instrumentalities to operate fiberoptic networks
                 10     in the United States for itself and for its customers.
                 11           57.    As for Verizon, a February 2019 press release (which is during the
                 12     Relevant Time Period) shows that Verizon worked with Cisco to use NCS 1000 and
Glaser Weil




                 13     2000 Series Platforms in the U.S. See Exhibit 25 (press release). The press release states
                 14     that Verizon used the “NCS 1004 in a real-world environment,” in “Verizon’s 80km
                 15     Dallas loop” (within the United States). Id. at 2. Further, the press release states that the
                 16     NCS 1004 used by Verizon was “powered by Acacia’s Pico Digital Signal Processor
                 17     chip,” and that it “provides 8 coherent DWDM ports that operate from 100G to 600G.”
                 18     Id.   Acacia’s “Pico” chip is the chip used in Acacia’s AC1200 module. See
                 19     https://acacia-inc.com/product/ac1200/. Publicly-available information indicates that
                 20     the AC1200 chip performs dual-polarization (e.g., DP-QSPK) communication. See
                 21     Exhibit 7 (datasheet for the Lumacron Kairos 11200) at 2 (indicating that the Acacia
                 22     AC1200 uses “DP-8QAM” and “DP-QPSK” modulation). Thus, the press release,
                 23     combined with other public information, demonstrates that Verizon used Accused
                 24     Instrumentalities in the United States, during the Relevant Time Period, to perform
                 25     infringing dual-polarization communication.
                 26           58.    Additionally, a white paper produced by Cisco shows that Verizon
                 27     deployed NCS 2000 and 4000 Series Platforms in the United States during the Relevant
                 28     Time Period. See Exhibit 8 (Cisco white paper, “Network Modernization: A TDM to
                                                                   15
                                                   COMPLAINT FOR PATENT INFRINGEMENT
              1996522
        Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 17 of 30 Page ID #:17




                  1     IP Solution”) at 2 (indicating that the document describes a “case study of Verizon’s
                  2     circuit-to-packet modernization”) and 7 (indicating that “Verizon is using the Cisco
                  3     NCS 4200 today in edge offices as well as core central offices,” and that “[t]he NCS
                  4     2000 and NCS 4000 platforms are also deployed.”) The document indicates that
                  5     Verizon used these platforms to perform “100GE” (i.e., 100 Gigabit Ethernet)
                  6     communication. Id. at 8. This confirms that Verizon used the NCS Series Platforms
                  7     (which are Accused Instrumentalities) to perform infringing dual-polarization
                  8     communication within the United States during the Relevant Time Period.
                  9           59.    Based on the foregoing information, and on information and belief,
                 10     Verizon used Accused Instrumentalities in an infringing manner, during the Relevant
                 11     Time Period, in the United States. On information and belief, Verizon used Accused
                 12     Instrumentalities to provide telecommunication, cloud computing, and data services to
Glaser Weil




                 13     customers in the United States. On information and belief, Verizon used Accused
                 14     Instrumentalities in connection with providing telecommunication services to
                 15     customers in the United States, including Internet Service Provider (ISP), telephone,
                 16     and television services. On information and belief, Verizon used Accused
                 17     Instrumentalities in connection with providing Enterprise Business, Small Business,
                 18     and Residential telecommunication services to customers in the U.S. On information
                 19     and belief, Verizon used Accused Instrumentalities to operate fiberoptic networks in
                 20     the United States for itself and for its customers.
                 21           60.    As for Google, the LinkedIn page of Ravi Chandran (Exhibit 9) shows that
                 22     Google used accused Cisco NCS 1002 and NCS 2006 systems during the Relevant
                 23     Time Period. Mr. Chandran is a Senior Transmission Engineer with IT company Wipro
                 24     Limited. Ex. 9 at 1. Mr. Chandran’s duties at Wipro, from January 2019 on (within the
                 25     relevant time period), include “Providing Technical support to the Google Global
                 26     Optical Network.” Id. According to Mr. Chandra, the “Google Global Optical
                 27     Network” includes “Network Infrastructure comprising multi-vendor platforms
                 28     (Alcatel 1830 PSS, BTI 7000Series, Ciena 6500, Cisco NCS1002, CiscoNCS2006)”).
                                                                  16
                                                  COMPLAINT FOR PATENT INFRINGEMENT
              1996522
        Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 18 of 30 Page ID #:18




                  1     Id. Because the Google Global Optical Network includes accused Cisco NCS 1002 and
                  2     NCS 2006 Platforms, on information and belief, such Platforms are used in the United
                  3     States (which is Google’s headquarters and primary place of business).
                  4           61.   Similarly, the LinkedIn page of Adrian Pigott, “Optical Transport
                  5     Engineer at Google,” confirms that the “Google Global Optical Network Infrastructure”
                  6     includes “Cisco NCS1002” and “CiscoNCS2006” Platforms. Exhibit 10 (Pigott
                  7     LinkedIn page) at 1-2. Because Google’s Global Optical Network includes Cisco NCS
                  8     1002 and NCS 2006 Platforms, on information and belief, such Platforms are used in
                  9     the United States (which is Google’s headquarters and primary place of business).
                 10           62.   Finally, the LinkedIn page of Jeremy Ridley, Google’s Network
                 11     Operations Engineer from August 2015 through July 2017, confirms that Google used
                 12     the Cisco NCS 1002 and 2006 Platforms in the United States during the relevant time
Glaser Weil




                 13     period. Exhibit 11 (Ridley LinkedIn page) at 2-3. Mr. Ridley worked at Google’s
                 14     facility in “Thornton, CO,” within the United States. Id. While there, he worked on the
                 15     “CiscoNCS1002” and “Cisco NCS 2006” systems. Id. This confirms that Google used
                 16     Accused Instrumentalities in the United States, during the relevant time period, to
                 17     perform infringing dual-polarization optical communication.
                 18           63.   Based on the foregoing information, and on information and belief,
                 19     Google used Accused Instrumentalities in an infringing manner, during the Relevant
                 20     Time Period, in the United States. On information and belief, Google used Accused
                 21     Instrumentalities in providing cloud computing and cloud storage services to customers
                 22     in the United States. On information and belief, Google used Accused Instrumentalities
                 23     in providing web search and advertising services to customers in the United States. On
                 24     information and belief, Google used Accused Instrumentalities in providing Google
                 25     Suite and Google Workspace products and services to customers in the United States.
                 26     On information and belief, Google used Accused Instrumentalities in providing Gmail,
                 27     Google Drive, Google Docs, Google Slides, Google Calendar, Google Chat, Google
                 28     Contacts, and other Software as a Service (SaaS), Platform as a Service (PaaS), and
                                                                 17
                                                 COMPLAINT FOR PATENT INFRINGEMENT
              1996522
        Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 19 of 30 Page ID #:19




                  1     Infrastructure as a Service (IaaS) products and services to customers in the United
                  2     States. On information and belief, Google used Accused Instrumentalities in providing
                  3     Google App Engine and Google Compute Engine products and services to customers
                  4     in the United States. On information and belief, Google used Accused Instrumentalities
                  5     to provide Google Fiber and other telecommunication services to customers in the
                  6     United States. On information and belief, Google used Accused Instrumentalities to
                  7     operate fiberoptic networks in the United States for itself and for customers.
                  8           64.    As for Comcast, the LinkedIn page of Comcast’s Colorado-based
                  9     Engineer Michael Erickson indicates that, while working for Comcast from December
                 10     2014 to May 2016, Mr. Erickson worked on network devices from the Cisco CRS and
                 11     ASR 9000 Series Platforms. See Exhibit 12 (Erickson LinkedIn page) at 1-3. This
                 12     confirms that Comcast used the CRS and ASR Series 9000 Platforms—which are
Glaser Weil




                 13     Accused Instrumentalities—within the United States during the relevant time period.
                 14           65.    Moreover, in June 2012, Comcast was sued by Telecommunications
                 15     Research Laboratories (“TR Labs”) for infringement of various TR Labs patents. See
                 16     Exhibit 13 (Second Amended Complaint, D. Co. Case No. 12-cv-00581). The
                 17     Complaint alleges that “[t]he mesh telecommunications networks operated and/or
                 18     employed by Comcast [in the United States] have deployed at least Cisco ONS 15454
                 19     Multiservice platforms,” which are Accused Instrumentalities. Id. at 5. On information
                 20     and belief, Comcast continued to employ the ONS 15454 Platforms in the United States
                 21     during the Relevant Time Period, which constitutes infringement.
                 22           66.    Furthermore, Comcast has posted a job listing for Mt. Laurel, New Jersey
                 23     (in the United States) for an “Optical Transport Engineer.” See Exhibit 14 (Comcast
                 24     job posting). The job listing is for an engineer proficient with the Cisco “ONS 15454
                 25     M6 MSTP” and “ONS 15454 M12 MSTP,” which are Accused Instrumentalities.
                 26     Comcast would not post a job listing for an engineer to work with these Accused
                 27     Instrumentalities, in the United States, unless Comcast was actually using these
                 28     Accused Instrumentalities in the United States. Thus, the listing confirms that Comcast
                                                                  18
                                                  COMPLAINT FOR PATENT INFRINGEMENT
              1996522
        Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 20 of 30 Page ID #:20




                  1     is using ONS 15454 Platforms in the United States—and on information and belief,
                  2     such use stretches back into the Relevant Time Period. Meanwhile, the job listing states
                  3     that the candidate must have experience with “DWDM, Next-Gen DWDN, [and]
                  4     100G” communication. Id. This confirms that Comcast used the ONS 15454 systems
                  5     to perform infringing dual-polarization communication during the Relevant Time
                  6     Period in the United States, as the ONS 15454 system only achieves “100G” or greater
                  7     speeds when it is used with dual-polarization line cards.
                  8           67.    Finally, “Phil Miguelez, Phillip Chang, Robert Howald, and Venk
                  9     Mutalik” of “Comcast” were part of the “P2P Coherent Optics Working Group” that
                 10     produced the CableLabs document, Exhibit 4, which expressly discusses the use of
                 11     polarization multiplexing in cable companies’ optical networks. Exhibit 4 at 21. This
                 12     further confirms that Comcast use the Accused Instrumentalities to perform infringing
Glaser Weil




                 13     dual-polarization communication in the U.S. during the Relevant Time Period.
                 14           68.    Based on the foregoing information, and on information and belief,
                 15     Comcast used Accused Instrumentalities in an infringing manner, during the Relevant
                 16     Time Period, in the United States. On information and belief, Comcast used Accused
                 17     Instrumentalities in providing “Xfinity” internet, TV and telephone services to
                 18     residential customers in the United States. On information and belief, Comcast used
                 19     Accused Instrumentalities in providing Comcast Business internet, TV, and telephone
                 20     services to business customers in the United States. On information and belief, Comcast
                 21     also used Accused Instrumentalities in providing cloud computing, cloud storage, and
                 22     other data services to customers in the United States. On information and belief,
                 23     Comcast used Accused Instrumentalities to operate fiberoptic networks in the United
                 24     States for itself and for customers.
                 25           69.    As for Microsoft, the LinkedIn page for Cisco’s High Touch Technical
                 26     Support employee, Anil Kumar Samala, indicates that, while working for Cisco in
                 27     North Carolina (which is within the United States) from December 2017 to present, Mr.
                 28     Samala was assigned to the Microsoft account, and dealt with core infrastructure
                                                                  19
                                                  COMPLAINT FOR PATENT INFRINGEMENT
              1996522
        Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 21 of 30 Page ID #:21




                  1     support for the NCS 5500 Series and ASR 9000 Series Platforms. See Exhibit 15 (Anil
                  2     Samala LinkedIn page) at 1. This confirms that Microsoft used the NCS 5500 and ASR
                  3     9000 Series Platforms–which are Accused Instrumentalities—to perform dual-
                  4     polarization communication within the United States during the Relevant Time Period.
                  5           70.    Based on the foregoing information, and on information and belief,
                  6     Microsoft used Accused Instrumentalities in an infringing manner, during the Relevant
                  7     Time Period, in the United States. On information and belief, Microsoft used Accused
                  8     Instrumentalities to provide cloud computing and/or data center services to customers
                  9     in the United States. On information and belief, Microsoft used Accused
                 10     Instrumentalities in connection with providing Microsoft Azure services to customers
                 11     in the U.S. On information and belief, Microsoft used Accused Instrumentalities to
                 12     operate fiberoptic networks in the U.S. for itself and for customers.
Glaser Weil




                 13           71.    As for AT&T, the LinkedIn profile of AT&T’s Network Engineer
                 14     Bhushan Saindre indicates that, while working for AT&T in New Jersey from
                 15     September 2015 to the present, Mr. Saindre worked on the ASR 9000 Series and the
                 16     NCS 5500 Series Platforms. See Exhibit 16 (Saindre LinkedIn Page) at 1-2. This
                 17     confirms that AT&T used the ASR 9000 and NCS 5500 Series Platforms—which are
                 18     Accused     Instrumentalities—to    perform    infringing    dual-polarization       optical
                 19     communication within the United States during the relevant time period.
                 20           72.    AT&T further has posted, e.g., El Segundo, California job listings for
                 21     engineers     familiar     with     the    NCS       5500      system.       See,         e.g.,
                 22     https://att.taleo.net/careersection/10161/jobdetail.ftl?job=2110109     (listing    for     El
                 23     Segundo, California, requiring “Strong knowledge base in Cisco ASR, Nexus and NCS
                 24     5500 series equipment”). On information and belief, AT&T required engineers with
                 25     “strong knowledge” of the NCS 5500 in California because it was using such equipment
                 26     in California. On information and belief, this use dates back into the Relevant Time
                 27     Period, which constitutes infringing use of the accused methods.
                 28           73.    Furthermore, according to an article in the industry publication
                                                                  20
                                                  COMPLAINT FOR PATENT INFRINGEMENT
              1996522
        Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 22 of 30 Page ID #:22




                  1     LightReading (Exhibit 17), in April 2011, AT&T began using Cisco’s “CRS-3”
                  2     Platform (an Accused Instrumentality) to perform “100Gbit/s” communication. Exhibit
                  3     17 at 1-2. On information and belief, this 100G CRS-3 installation used line cards that
                  4     performed infringing dual-polarization communication, because that is how the CRS-3
                  5     system can be used to perform 100G+ communication. On information and belief,
                  6     AT&T continued this infringing use into the Relevant Time Period, which constitutes
                  7     actionable infringement in this case.
                  8           74.    Indeed, an article in the August 2010 issue of IEEE Communications
                  9     Magazine confirms that AT&T has used Cisco equipment to perform dual-polarization
                 10     communication. See Exhibit 18 (Article, “Coherent 100 Gb/2 PM-QPSK field trial”).
                 11     The article describes a “field trial” conducted between “AT&T Labs” and Cisco. Id. at
                 12     2. The field trial used Cisco equipment to perform “coherent 100G polarization
Glaser Weil




                 13     multiplexed quadrature phase shift keyed (PM-QPSK)” communication. Id. at 2. This
                 14     confirms that AT&T has used Cisco equipment to perform infringing dual-polarization
                 15     communication, and on information and belief, that infringing use continued into the
                 16     Relevant Time Period.
                 17           75.    This is confirmed by a 2010 Cisco Presentation titled “IPoDWDM.” See
                 18     Exhibit 19 (Cisco Presentation). The presentation states that Cisco chose “one
                 19     solution” for 100G communication—“PM-QPSK,” or polarization-multiplexed
                 20     QPSK. Ex. 19 at 56-57. The presentation further states that Cisco “launched the
                 21     industry’s first 100GE interface” using PM-QPSK, which launched in “March 2010”
                 22     using “100GigE on CRS-3 – live [at] AT&T.” Id. at 67. This confirms that AT&T began
                 23     using the CRS-3 to perform infringing dual-polarization communication at least as
                 24     early as March 2010. On information and belief, that infringing use continued into the
                 25     Relevant Time Period, constituting actionable infringement.
                 26           76.    That the infringing use continued into the Relevant Time Period is
                 27     confirmed by an April 11, 2011 article in Multichannel News, titled “Comcast, AT&T
                 28     Building 100-Gig Backbones with Cisco.” See Exhibit 20 (article). The article states
                                                                  21
                                                  COMPLAINT FOR PATENT INFRINGEMENT
              1996522
        Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 23 of 30 Page ID #:23




                  1     that AT&T was “deploying Cisco Systems’ CRS-3 core routers with standard 100
                  2     Gigabit Ethernet interfaces” to build out its “backbone” 100G network. Id. at 1-2. As
                  3     discussed above, the CRS-3 performs 100G communication by using line cards that
                  4     perform dual-polarization optical communication. Thus, this article confirms that, by
                  5     April 2011, AT&T’s 100G “backbone” included CRS-3 systems that perform dual-
                  6     polarization communication. Since these are “backbone” systems, on information and
                  7     belief, AT&T continued using them until the Relevant Time Period. Such use is
                  8     actionable infringement in this case.
                  9           77.    Based on the foregoing information, and on information and belief, AT&T
                 10     used Accused Instrumentalities in an infringing manner, during the Relevant Time
                 11     Period, in the United States. On information and belief, AT&T used Accused
                 12     Instrumentalities to provide telecommunication services to customers in the U.S.,
Glaser Weil




                 13     including Internet Service Provider (ISP), telephone, and television services. On
                 14     information and belief, AT&T used Accused Instrumentalities in connection with
                 15     providing Enterprise Business, Small Business, and Residential telecommunication
                 16     services to customers in the U.S. On information and belief, AT&T used Accused
                 17     Instrumentalities in connection with providing fiber-to-the-premises services in the
                 18     United States. On information and belief, AT&T used Accused Instrumentalities in
                 19     connection with providing cloud computing and/or data center services in the United
                 20     States. On information and belief, AT&T used Accused Instrumentalities to operate
                 21     fiberoptic networks in the United States for itself and for its customers.
                 22           78.    Accordingly, each Defendant used Accused Instrumentalities in the
                 23     United States during the Relevant Time Period. For the reasons set forth in Paragraphs
                 24     19-42 of the Cisco Complaint—which are incorporated herein by reference—and the
                 25     additional reasons set forth above, such use constituted direct infringement of the
                 26     Asserted Claims. Thus, each Defendant committed direct infringement of the Asserted
                 27     Claims during the Relevant Time Period.
                 28

                                                                  22
                                                  COMPLAINT FOR PATENT INFRINGEMENT
              1996522
        Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 24 of 30 Page ID #:24




                  1                                          MARKING
                  2           79.    Core has never made, sold, used, offered to sell, or imported into the
                  3     United States any article that practices any claim of the ’211 Patent. Core has never
                  4     sold, commercially performed, or offered to commercially perform any service that
                  5     practices any claim of the ’211 Patent.
                  6           80.    Prior to October 21, 2014, Core had never authorized, licensed, or in any
                  7     way permitted any third party to practice any claim of the ’211 Patent.
                  8           81.    Moreover, Core alleges that Defendants infringe only method claims of
                  9     the ’211 patent. Core does not allege that Defendants infringe any apparatus claims of
                 10     the ’211 patent. The marking requirement of 35 U.S.C. § 287(a) does not apply when
                 11     a patentee only asserts infringement of method claims. See Crown Packaging Tech.,
                 12     Inc. v. Rexam Beverage Can Co., 559 F.3d 1308, 1316 (Fed. Cir. 2009); Hanson v.
Glaser Weil




                 13     Alpine Valley Ski Area, Inc., 718 F.2d 1075, 1082-83 (Fed. Cir. 1983).
                 14           82.    Because Core has never directly marketed any product or service that
                 15     practices any of the claimed inventions of the ’211 Patent, and no third party was
                 16     authorized to practice any claimed inventions of the ’211 patent prior to October 21,
                 17     2014, 35 U.S.C. § 287(a) cannot prevent or otherwise limit Core’s entitlement to
                 18     damages for acts of infringement that occurred prior to October 21, 2014.
                 19           83.    Because Core alleges that Defendants infringe only method claims of the
                 20     ’211 patent, 35 U.S.C. § 287(a) does not apply, even for acts of infringement that
                 21     occurred after October 21, 2014. Thus, 35 U.S.C. § 287(a) does not limit Core’s
                 22     entitlement to damages against Defendants, in any way, for any period of time.
                 23           84.    In another pending case, Core Optical Techs., LLC v. Nokia Corp. et al.,
                 24     C.D. Cal. Case No. 19-cv-02190 (“the Nokia case”), the court has ruled that the
                 25     marking requirement does not apply, because Core is asserting only method claims
                 26     against the Nokia Defendants. See Nokia case, Dkt. 61 at 5-7.
                 27                 DEFENDANTS’ KNOWLEDGE OF THE ‘211 PATENT
                 28           85.    On information and belief, and for the reasons set forth below, each
                                                                 23
                                                 COMPLAINT FOR PATENT INFRINGEMENT
              1996522
        Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 25 of 30 Page ID #:25




                  1     Defendant knew of the existence and relevance of the ’211 patent when they committed
                  2     the infringing acts described in Paragraphs 51-78 above.
                  3            86.   On information and belief, each Defendant knew of the ’211 Patent’s
                  4     existence and relevance due to Core’s filing of complaints for infringement of that
                  5     patent in: (1) Central District of California Case No. SACV 12-1872 AG, styled Core
                  6     Optical Technologies, LLC v. Ciena Corporation, et al. (filed October 29, 2012); (2)
                  7     Central District of California Case No. SACV 16-0437 AG, styled Core Optical
                  8     Technologies, LLC v. Fujitsu Network Communications, Inc. (filed March 7, 2016);
                  9     and (3) Central District of California Case No. SACV 8:17-cv-00548AG, styled Core
                 10     Optical Technologies, LLC v. Infinera Corp. (filed March 24, 2017).
                 11            87.   On information and belief, as major participants in the optical
                 12     networking industry, Defendants monitor patent lawsuits against other participants in
Glaser Weil




                 13     the industry. On information and belief, through such monitoring, Defendants knew
                 14     of—or were willfully blind to—the existence of the ’211 Patent, due to Core’s three
                 15     prior lawsuits against other industry suppliers/manufacturers. Through such
                 16     monitoring, Defendants knew—or were willfully blind—that normal use of the
                 17     Accused Instrumentalities infringes the ’211 patent.
                 18           88.    Moreover, Defendants knew of the existence and relevance of the ’211
                 19     patent because Defendants are all Cisco customers for the Accused Instrumentalities,
                 20     and Cisco knew of the ‘211 patent at least as early as July 7, 2016.
                 21           89.    On February 5, 2021, Cisco served Supplemental Responses to
                 22     Interrogatories in the Cisco case. Cisco’s Supplemental Response to Interrogatory No.
                 23     7 stated: “Cisco became aware of the existence of the ’211 patent on or about July 7,
                 24     2016 when informed by its customer Fujitsu of the lawsuit brought by Core Optical
                 25     against Fujitsu.” Thus, Cisco knew of the ‘211 patent—and knew that Core was
                 26     asserting it against optical networking companies—by July 7, 2016 at the latest.
                 27           90.    On information and belief, as a sophisticated company, Cisco reviewed
                 28     the ‘211 patent after it learned about it from Fujitsu. On its face, it is clear that the ‘211
                                                                   24
                                                   COMPLAINT FOR PATENT INFRINGEMENT
              1996522
        Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 26 of 30 Page ID #:26




                  1     patent covers any optical systems that use dual-polarization modulation, because all
                  2     such systems must have an “XPIC”—i.e., a mechanism that reconstructs the originally-
                  3     transmitted signals from the received signals. Thus, on information and belief, when
                  4     Cisco reviewed the ‘211 patent, it learned—or else it was willfully blind—that the
                  5     Accused Instrumentalities perform dual-polarization communication in accordance
                  6     with the Asserted Claims of the ‘211 patent.
                  7           91.    On information and belief, as a sophisticated company—which may have
                  8     had an obligation to indemnify its customers for patent infringement—Cisco informed
                  9     its major customers for the Accused Instrumentalities of the ‘211 patent shortly after
                 10     Cisco learned of it on July 7, 2016. On information and belief, shortly after July 7,
                 11     2016, Cisco informed its major customers—including the Defendants—both of the
                 12     existence of the ‘211 patent, and that there was a high risk that use of the Accused
Glaser Weil




                 13     Instrumentalities infringes the Asserted Claims of the ‘211 patent.
                 14           92.    Defendants persisted in their infringing use of the Accused
                 15     Instrumentalities despite having learned, through Cisco or otherwise, of the ‘211 patent,
                 16     and that use of the Accused Instrumentalities infringes that patent.
                 17           93.    On information and belief, one or more of the Defendants were also
                 18     notified of the ‘211 patent by Fujitsu, on or about July 7, 2016. On information and
                 19     belief, many or all of the Defendants were also customers of Fujitsu, including being
                 20     customers for the Fujitsu equipment accused of infringement in the Fujitsu case. Since
                 21     Fujitsu notified Cisco of the ‘211 patent on or about July 7, 2016, on information and
                 22     belief, Fujitsu also notified those of the Defendants who were Fujitsu customers on or
                 23     about that date. Thus, by this additional means, one or more of the Defendants knew of
                 24     the ‘211 patent, and knew that use of dual-polarization optical equipment likely
                 25     infringes the Asserted Claims of that patent, by on or about July 7, 2016.
                 26           94.    Because Defendants persisted in their infringing use of the Accused
                 27     Instrumentalities despite knowing, by July 7, 2016 or earlier, that such use constituted
                 28     infringement, Defendants’ infringement was willful.
                                                                  25
                                                  COMPLAINT FOR PATENT INFRINGEMENT
              1996522
        Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 27 of 30 Page ID #:27




                  1                                            JOINDER
                  2           95.    Joinder of all Defendants is proper under 35 U.S.C. § 299(a).
                  3           96.    Core accuses all Defendants of infringing the Asserted Claims by using
                  4     the Accused Instrumentalities in the United States. Thus, Core’s “right to relief” against
                  5     all Defendants arises out of Defendants’ “using . . . [in] the United States . . . the same
                  6     accused product or process,” as required by 35 U.S.C. § 299(a)(1).
                  7           97.    Moreover, “questions of fact common to all defendants . . . will arise in
                  8     the action,” as required by 35 U.S.C. § 299(a)(2). These include, at least: (i) questions
                  9     as to whether use of the Accused Instrumentalities infringes the Asserted Claims; and
                 10     (ii) questions relating to the value of the patented technology to those Instrumentalities.
                 11           98.    Thus, joinder of all Defendants is proper under 35 U.S.C. § 299(a).
                 12                     COUNT I – DIRECT PATENT INFRINGEMENT
Glaser Weil




                 13           99.    Core repeats and realleges each and every allegation contained in
                 14     Paragraphs 1-98 above as if fully set forth herein.
                 15           100. Each Defendant has committed direct infringement of each Asserted
                 16     Claim of the ‘211 patent, in violation of 35 U.S.C. § 271(a), by performing all the steps
                 17     of each Asserted Claim in the United States, during the Relevant Time Period.
                 18           101. As set forth in Paragraphs 51-78 supra, each Defendant used Accused
                 19     Instrumentalities within the United States during the Relevant Time Period. For the
                 20     reasons set forth in Paragraphs 19-42 of the Cisco Complaint, which are incorporated
                 21     herein by reference, such use constitutes direct infringement of each Asserted Claim of
                 22     the ’211 patent. Thus, each Defendant has directly infringed each Asserted Claim of
                 23     the ’211 patent during the Relevant Time Period.
                 24              REMEDIES, ENHANCED DAMAGES, EXCEPTIONAL CASE
                 25           102. Core repeats and realleges each and every allegation contained in
                 26     Paragraphs 1-101 supra, as if fully set forth herein.
                 27           103. Defendants’ direct infringement of the ’211 patent has caused, and will
                 28     continue to cause, significant damage to Core. As a result, Core is entitled to an award
                                                                  26
                                                  COMPLAINT FOR PATENT INFRINGEMENT
              1996522
        Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 28 of 30 Page ID #:28




                  1     of damages adequate to compensate it for Defendants’ infringement, but in no event
                  2     less than a reasonable royalty pursuant to 35 U.S.C. § 284. Core is also entitled to
                  3     recover prejudgment interest, post-judgment interest, and costs.
                  4           104. For at least the reasons set forth in Paragraphs 85-94 supra, during the
                  5     Relevant Time Period, Defendants knew (or were willfully blind) that the Accused
                  6     Instrumentalities are configured to infringe the Asserted Claims of the ’211 Patent
                  7     during normal use. Despite this known, objectively-high risk that their actions
                  8     constituted direct infringement, Defendants continued to directly infringe the ’211
                  9     patent, up to the expiration of the ‘211 patent on November 4, 2019. Accordingly,
                 10     Defendants’ infringement has been willful.
                 11           105. In addition to being willful, Defendants’ conduct has been egregious.
                 12           106. As set forth in Paragraphs 85-94 supra, despite knowing of (or being
Glaser Weil




                 13     willfully blind to) their infringement, Defendants continued to infringe, on a large
                 14     scale, until the ’211 patent expired. Defendants are large companies with hundreds of
                 15     millions, or billions, of dollars in annual revenue. Meanwhile, Plaintiff is a small
                 16     company, owned by an individual inventor. On information and belief, Defendants
                 17     persisted in their willful infringement, at least in part, because they believed they
                 18     could use their superior resources to overwhelm Plaintiff in litigation. If proven, this
                 19     would constitute “egregious” conduct, warranting enhanced damages.
                 20           107. Moreover, the validity of the ’211 patent has been thrice confirmed by
                 21     the Patent Trial and Appeal Board (“PTAB”), in: (i) IPR2016-01618, filed by Fujitsu
                 22     Network Communications, Inc.; (ii) IPR2018-01259, filed by Infinera Corporation;
                 23     and (iii) IPR2020-01664, filed by Nokia and Juniper. In all three Inter Partes Review
                 24     proceedings, the Petitioners—who were defendants in litigation—cited numerous
                 25     prior art references, to attempt to establish that claims of the ’211 patent, including
                 26     the Asserted Claims, were invalid. Yet, in all three cases, the PTAB denied
                 27     institution, finding that the Petitioners had failed to establish a “reasonable
                 28     likelihood” that any claim of the ’211 patent was invalid. See Ex. 21 (decision
                                                                  27
                                                  COMPLAINT FOR PATENT INFRINGEMENT
              1996522
        Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 29 of 30 Page ID #:29




                  1     denying review in IPR2016-01618); Ex. 22 (decision denying review in IPR2018-
                  2     01259); Ex. 23 (decision denying review in IPR2020-01664). Because the PTAB has
                  3     already rejected three extensive invalidity challenges to the ’211 patent, Defendants
                  4     cannot reasonably believe that they have a viable invalidity defense. Defendants’
                  5     decision to persist in known, clearly-infringing conduct, despite the lack of any viable
                  6     invalidity defense, is further evidence of “egregiousness.”
                  7           108. For at least the foregoing reasons, Defendants’ conduct has been willful
                  8     and egregious. Accordingly, under 35 U.S.C. § 284, the Court should enhance Core’s
                  9     damages in this case by up to three times the amount found or assessed.
                 10           109. For at least the foregoing reasons, this case is an “exceptional” case
                 11     within the meaning of 35 U.S.C. § 285. Accordingly, Core is entitled to an award of
                 12     attorneys' fees and costs, and the Court should award such fees and costs.
Glaser Weil




                 13                                    PRAYER FOR RELIEF
                 14           WHEREFORE, Core prays for relief as follows:
                 15           1.     That judgment be entered in favor of Core, and against Defendants;
                 16           2.     That Core be awarded damages adequate to compensate it for
                 17     Defendants’ infringement of the Asserted Claims of the ’211 Patent, in an amount to
                 18     be determined at trial, as well as interest thereon;
                 19           3.     That Core be awarded the costs of suit;
                 20           4.     That Defendants’ infringement be declared willful and egregious;
                 21           5.     That the Court increase Core’s damages up to three times the amount
                 22     assessed under 35 U.S.C. § 284;
                 23           6.     That the Court declare this an exceptional case under 35 U.S.C. § 285,
                 24     and award Core its attorneys' fees and costs incurred in this action; and
                 25           7.     That the Court grant such further relief as it deems just and proper.
                 26

                 27

                 28

                                                                  28
                                                  COMPLAINT FOR PATENT INFRINGEMENT
              1996522
        Case 8:21-cv-00789-MCS-RAO Document 1 Filed 04/27/21 Page 30 of 30 Page ID #:30




                  1                                 JURY TRIAL DEMAND
                  2         Core demands a jury trial on all issues so triable.
                  3

                  4     DATED: April 26, 2021                 GLASER WEIL FINK HOWARD
                                                               AVCHEN & SHAPIRO LLP
                  5

                  6
                                                              By:    /s/Lawrence M. Hadley
                  7                                                 LAWRENCE M. HADLEY
                  8                                                 STEPHEN E. UNDERWOOD

                  9                                                 Attorneys for Plaintiff
                                                                    Core Optical Technologies, LLC
                 10

                 11

                 12
Glaser Weil




                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28

                                                               29
                                               COMPLAINT FOR PATENT INFRINGEMENT
              1996522
